NOTE: This order is n0nprecédentia1.
! ,
Umted States Court of AppeaIs
for the Federal Circuit
REMBRANDT DATA TECHNOLOGIES, LP,
Plaintiff-Appellant,
V.
AOL, LLC,
Defen,dant,
and
CAVALIER TELEPHONE, LLC,
Defendan,t,
and
DIRECTV, INC.,
Defendant,
and
HEWLETT-PACKARD COMPANY,
Defendcm,t-Appellee,
and
CANON U.S.A., INC., CANON BUSINESS
SOLUTIONS, INC., and
CANON INFORMATION TECHNOLOGY SERV`lCES,
INC.,
Defen,dants-Appellees.
2010-1002

REMBRANDT DATA V. AOL 2
Appea1 from the United States District Court for the
Eastern District of Virginia in case no. 08-CV-1009, Judge
Gera1d Bruce Lee.
ON MOTION
ORDER
Rembrandt Data Technologies, L.P. and DIRECTV,
Inc. submit a stipulated notice of dismissal stating that
they "agree to the dismissal of the claims of this action, as
between them (and their claims, counterclaims third
party claims, and/or any cross claims) with prejudice and
on the merits, and with each side to bear its own costs
and attorney fees."
Renibrandt does not indicate that it wishes to dismiss
its appeal in its entirety Thus, this order informs the
merits panel that Rembrandt and DIRECTV no longer
wish to pursue the claims between them. With respect to
the request that the court dismiss with prejudice, it is not
the practice of this court to dismiss with or without preju-
dice.
Upon consideration thereof,
I'r ls 0R:oERED THAT:
(1) The caption is revised to reflect that DIRECTV is
no longer participating in this appeal as an appel1ee.
(2) As between Rembrandt and DIRECTV, each side
shall bear its own costs.
(3) A copy of this order shall be transmitted to the
merits panel assigned to hear this case.

3
REMBRANDT DATA V. AOL
FoR THE CoURT
   /s/ Jan Horbaly
l Date J an Horbaly
ccc George Pazuniak, Esq.
S
Michael J. S0nger, Esq.
R. Alexander Pilmer, Esq.
17
Clerk
§
id
§§
3
§§
§PPensFon
AL macon
AUG lU wm
.|AN HORBALY
0LERK